278 S.W.3d 241 (2009)
Richard WALTERS, Appellant,
v.
TREASURER OF the STATE of Missouri, CUSTODIAN OF the SECOND INJURY FUND, Respondent.
No. ED 91513.
Missouri Court of Appeals, Eastern District, Division Five.
March 17, 2009.
Ray Marglous, Robert S. Merlin, Clayton, MO, for appellant.
Chris Koster, Toni Camp, Jefferson City, MO, for respondent.
Before: NANNETTE A. BAKER, C.J., KENNETH M. ROMINES, J., and KURT S. ODENWALD, J.


*242 ORDER

PER CURIAM.
Appellant Richard Walters ("Walters") appeals from the decision of the Labor and Industrial Relations Commission ("Commission"), which held that there was insufficient credible evidence to establish Second Injury Fund ("SIF") liability for Walters' October 2000 and April 2001 injuries.
On appeal Walters contends the Commission erred in not awarding Walters permanent partial disability and permanent total disability against the SIF because the Commission's credibility determination of one of the expert witnesses was not supported by the evidence.
We have thoroughly reviewed the record and the briefs of the parties and find the Commission's award is supported by competent and substantial evidence on the whole record. As the issue here is witness credibility, this Court gives due deference to the Commission's ability to assess each witnesses testimony and weigh it accordingly. We find no error of law on the part of the Commission. Therefore, an opinion would serve no jurisprudential purpose. The judgment is affirmed pursuant to Rule 84.16(b)(4)(5).
AFFIRMED.